Title: To Thomas Jefferson from Maria Cosway, 15 July 1788
From: Cosway, Maria
To: Jefferson, Thomas


          
            London 15 July 1788
          
          Is it possible that I write another letter before I have My answer from My two last! What can be the reason? It is either obstinacy, or Constancy in Me: but what does your silence Mean My dear friend! It seems that opportunities absolutly force themselves on you to recal me to your remembrances, should I have otherwise so much Courage or should I be so bold as to insist in a corrispondance! Mr: St: Andrè is Coming to Paris and ask’s me particularly for a letter to you, when I think of you I forgit all formality I only remember your kindness, your friendship. You cannot change; it is only by chance (and that is seldom) if I dont think of you that I supose I could not write to any body that does not think of me; then a string of punctellios and formalités stand frowning before me waiting for the happy time, which brings me letters to answer. Such is the situation of your Most affte:
          
            Maria Cosway in waiting
          
        